PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Daugherty, Ashley
Application No. 16/103,630
Filed: 14 Aug 2018
For: Aqueous Nebulization Composition

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed on October 1, 2020.

On May 1, 2020, the examiner issued a Notice of Non-Compliant Amendment stating applicant’s reply filed on January 2, 2020, is not fully responsive to the previous Office action mailed on August 8, 2019. The Notice of Non-Compliant Amendment gave applicant two months from the date of the notice to supply the correction. Extensions of this period were available under 37 CFR 1.136(a). On September 4, 2020, the examiner issued a Notice of Abandonment.

On October 1, 2020, applicant filed the present petition to withdraw holding of abandonment, accompanied by a reply to the Notice of Non-Compliant Amendment, a request for an extension of time for response within the third month and a $1400 extension of time fee. Applicant asserts the Notice of Non-Compliant Amendment set a two-month period from the May 1, 2020 mailing date, which could be extended for an additional four months. Applicant argues applicant timely submitted the reply on October 1, 2020, with a three-month extension of time and fee, within the extendable response period.  

The reply is located in the Image File Wrapper for this application. The Office concurs that applicant filed a timely reply to the Notice of Non-Compliant Amendment of May 1, 2020, accompanied by a three-month extension of time (and fee) on October 1, 2020, within the set response period. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the petition to withdraw holding of abandonment is GRANTED.

This matter is being referred to Technology Center Art Unit 1629 for appropriate action on the reply filed October 1, 2020.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions